Supplement dated October 11, 2010 To The Prospectus Dated May 1, 2010 For PERSPECTIVE FIXED AND VARIABLE ANNUITY® Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-873-5654; www.jackson.com. The purpose of this supplement is to notify you of changes to the Prospectus that are effective October 11, 2010. These changes include changes to the availability of certain Guaranteed Minimum Withdrawal Benefits (GMWBs) under the Contract and changes to the Investment Divisions offered under the Contract. 1.LifeGuard Freedom 6 GMWBs. Effective October 10, 2010, the LifeGuard Freedom 6 GMWB and the LifeGuard Freedom 6 GMWB with Joint Option are no longer available to add to a Contract.In addition, these GMWBs are no longer available as an option for conversion from a different GMWB. 2.Changes to Investment Divisions effective October 11, 2010. Following is a description of changes to the Investment Divisions which include a new option, name changes, sub-adviser changes and corresponding information. ► Onenew Investment Division of the Separate Account is available, which invests in the following fund – Class A Shares.Information on this new Investment Division is added to the Prospectus as described later in this supplement: JNL Series Trust JNL/BlackRock Global Allocation Fund ►The following Investment Divisions have a sub-adviser change and/or a name change.Please delete the references to these Investment Divisions and replace these with the new sub-adviser and name as described later in this supplement: JNL Series Trust JNL/Credit Suisse Commodity Securities Fund JNL/Credit Suisse Long/Short Fund JNL/AIM Global Real Estate Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Small Cap Growth Fund ►Please add the following Investment Divisions, in connection with sub-adviser changes for each fund: JNL Series Trust JNL/BlackRock Commodity Securities Fund (formerly, JNL/Credit Suisse Commodity Securities Fund) JNL/Goldman Sachs U.S. Equity Flex Fund (formerly, JNL/Credit Suisse Long/Short Fund) ►Also please add the following Investment Divisions, in connection with name changes for said funds: JNL Series Trust JNL/Invesco Global Real Estate Fund (formerly, JNL/AIM Global Real Estate Fund) JNL/Invesco International Growth Fund (formerly, JNL/AIM International Growth Fund) JNL/Invesco Large Cap Growth Fund (formerly, JNL/AIM Large Cap Growth Fund) JNL/Invesco Small Cap Growth Fund (formerly, JNL/AIM Small Cap Growth Fund) ►Under FEES AND EXPENSES TABLES, with the fee table entitled “Total Annual Fund Operating Expenses,” please note the following fund changes. ►Please delete the rows with the following funds and related expenses from the second table: JNL/AIM Global Real Estate Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Small Cap Growth Fund JNL/Credit Suisse Commodity Securities Fund JNL/Credit Suisse Long/Short Fund ►Please add the following fund and related expenses to the first table: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee A Distribution and/or Service (12b-1) Fees Other Expenses B Acquired Fund Fees and Expenses C Total Annual Fund Operating Expenses Contractual Fee Waiver and/or Expense Reimbursement Net Total AnnualFund Operating Expenses JNL/BlackRock Global Allocation 1.40%I 0.20% 0.19%I 0.02% 1.81%I 0.66% E 1.15%I,E ►Please add the following funds and related expenses to the second table: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee A Distribution and/or Service (12b-1) Fees Other Expenses B Acquired Fund Fees and Expenses C Total Annual Fund Operating Expenses JNL/BlackRock Commodity Securities 0.82% 0.20% 0.01% 0.02% 1.05% JNL/Goldman Sachs U.S. Equity Flex 0.95% 0.20% 0.39% G 0.01% 1.55% JNL/Invesco Global Real Estate 0.86% 0.20% 0.01% 0.01% 1.08% JNL/Invesco International Growth 0.82% 0.20% 0.02% 0.02% 1.06% JNL/Invesco Large Cap Growth 0.77% 0.20% 0.00% 0.01% 0.98% JNL/Invesco Small Cap Growth 0.95% 0.20% 0.01% 0.01% 1.17% ►Please delete the second paragraph in footnote A in its entirety and replace it with the following: The JNL/American Funds® Blue Chip Income and Growth Fund, JNL/American Funds Global Bond Fund, JNL/American Funds Global Small Capitalization Fund, JNL/American Funds Growth-Income Fund, JNL/American Funds International Fund, JNL/American Funds New World Fund, JNL/BlackRock Commodity Securities Fund, JNL/BlackRock Global Allocation Fund, JNL/Capital Guardian Global Diversified Research Fund, JNL/Capital Guardian Global Balanced Fund, JNL/Franklin Templeton Global Growth Fund, JNL/Franklin Templeton International Small Cap Growth Fund, JNL/Goldman Sachs Emerging Markets Debt Fund,JNL/Goldman Sachs U.S. Equity Flex Fund, JNL/Invesco Global Real Estate Fund, JNL/Invesco International Growth Fund, JNL/Ivy Asset Strategy Fund, JNL/JPMorgan International Value Fund, JNL/Lazard Emerging Markets Fund, JNL/M&G Global Basics Fund, JNL/M&G Global Leaders Fund, JNL/Oppenheimer Global Growth Fund, JNL/PAM Asia Ex-Japan Fund, JNL/Red Rocks Listed Private Equity Fund, and all of the JNL/Mellon Capital Management Funds, except the JNL/Mellon Capital Management S&P 500 Index Fund, JNL/Mellon Capital Management S&P 400 MidCap Index Fund, JNL/Mellon Capital Management Small Cap Index Fund, JNL/Mellon Capital Management Bond Index Fund, JNL/Mellon Capital Management Index 5 Fund, JNL/Mellon Capital Management 10 x 10 Fund, JNL/Mellon Capital Management Global 15 Fund, JNL/Mellon Capital Management NYSE® International 25 Fund, JNL/Mellon Capital Management European 30 Fund, and JNL/Mellon Capital Management Pacific Rim 30 Fund, pay an administrative fee of 0.15%. ►Please delete footnote G in its entirety and replace it with the following: G Amount includes the costs associated with the Fund's short sales on equity securities.When a cash dividend is declared on a security for which the Fund holds a short position, the Fund incurs the obligation to pay an amount equal to that dividend to the lender of the security sold short.In addition, the Fund incurs fees in connection with the borrowing of securities related to short sale transactions.For the period ended December 31, 2009, the total cost of short sales transactions to the JNL/Credit Suisse Long/Short Fund and JNL/Franklin Templeton Mutual Shares Fund was 0.37% and 0.05%, respectively.Effective October 11, 2010 the sub-adviser for the JNL/Credit Suisse Long/Short Fund is Goldman Sachs Asset Management, L.P., and as a result, the name of the fund has changed to JNL/Goldman Sachs U.S. Equity Flex Fund. ►Please add footnote I, as follows: I Fees and expenses at the Master Fund level for Class I shares of the Fund are as follows:Management Fee: 0.35%; Other Expenses: 0.18%; Acquired Fund Fees and Expenses:0.02%; Total Annual Portfolio Operating Expenses: 0.55%. ►Under INVESTMENT DIVISIONS, for JNL Series Trust, please delete the following funds, along with each fund’s corresponding investment objective: JNL/AIM Global Real Estate Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Small Cap Growth Fund JNL/Credit Suisse Commodity Securities Fund JNL/Credit Suisse Long/Short Fund ►Under INVESTMENT DIVISIONS, for JNL Series Trust, please add the following funds, along with each fund’s corresponding investment objective: JNL/BlackRock Global Allocation Fund (“Feeder Fund”) Jackson National Asset Management, LLC, investment adviser to the Feeder Fund (and BlackRock Investment Management, LLC, investment adviser to the Master Fund) Seeks high total return through exclusive investment in BlackRock Global Allocation Portfolio (the “Master Global Allocation Fund” or “Master Fund”), a series of BlackRock Series Fund, Inc. The Master Fund invests in a portfolio of equity, debt and money market securities. Generally, the Master Fund’s portfolio will invest in both equity and debt securities. Equity securities include common stock, preferred stock, securities convertible into common stock, or securities or other instruments whose price is linked to the value of common stock.The Master Fund uses derivatives as a means of managing exposure to foreign currencies and other adverse market movements, as well as to increase returns. The Master Fund may also invest in corporate loans. JNL/BlackRock Commodity Securities Fund Jackson National Asset Management, LLC (and BlackRock Investment Management, LLC) Seeks long-term capital growth by investing in equity securities and commodity-linked derivative instruments that provide exposure to the natural resources sector, as well as fixed income securities.The Fund may invest in securities of any market capitalization. Under normal market conditions, the Fund will utilize two strategies and will invest approximately 50% of its total assets in each strategy. The “Natural Resources Strategy” will focus on companies active in the extraction, production, and processing of commodities and raw materials. The “Commodities Strategy” will focus on investments in commodity securities. JNL/Goldman Sachs U.S. Equity Flex Fund Jackson National Asset Management, LLC (Goldman Sachs Asset Management, L.P.) Seeks long-term capital appreciation by investing in a broad mix of equity securities that aims to produce long-term capital appreciation and target attractive risk adjusted returns compared to the S&P 500 Index. JNL/Invesco Global Real Estate Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.) and sub-sub-adviser: Invesco Asset Management Ltd.) Seeks high total return by investing, normally, at least 80% of its assets in the equity and debt securities of real estate and real estate-related companies located in at least three different countries, including the United States. JNL/Invesco International Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.)) Seeks long-term growth of capital by investing in a diversified portfolio of reasonably priced, quality international equity securities of companies located in at least four countries outside of the U.S., emphasizing investment in companies in the developed markets of Western Europe and the Pacific Basin. JNL/Invesco Large Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.)) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in securities of large-capitalization companies. JNL/Invesco Small Cap Growth Fund Jackson National Asset Management, LLC (and Invesco Advisers, Inc. (f/k/a Invesco Aim Capital Management, Inc.)) Seeks long-term growth of capital by investing, normally, at least 80% of its assets in equity securities of small-capitalization companies. ►Under APPENDIX E (ACCUMULATION UNIT VALUES), please delete all paragraphs immediately following the first paragraph, and replace with the following: Set forth below are fund changes and additions since the May 1, 2010 Prospectus, for your information in reviewing Accumulation Unit information. Effective October 11, 2010, the following Investment Divisions changed (whether or not in connection with a sub-adviser change): JNL/AIM Global Real Estate Fund to JNL/Invesco Global Real Estate Fund; JNL/AIM International Growth Fund to JNL/Invesco International Growth Fund; JNL/AIM Large Cap Growth Fund to JNL/Invesco Large Cap Growth Fund; JNL/AIM Small Cap Growth Fund to JNL/Invesco Small Cap Growth Fund; JNL/Credit Suisse Commodity Securities Fund to JNL/BlackRock Commodity Securities Fund; and JNL/Credit Suisse Long/Short Fund to JNL/Goldman Sachs U.S. Equity Flex Fund. The Separate Account has the following new Investment Divisions, for which no Accumulation Unit information is yet available: Effective May 1, 2010 JNL/American Funds® Blue Chip Income and Growth Fund; JNL/American Funds Global Bond Fund; JNL/American Funds Global Small Capitalization Fund; JNL/American Funds Growth-Income Fund; JNL/American Funds International Fund; and JNL/American Funds New World Fund. Effective October 11, 2010 JNL/BlackRock Global Allocation Fund At the end of the tables in the SAI are the footnotes with the beginning dates of activity for each Investment Division at every applicable charge level (annualized) under the Contract. (To be used with VC3656 05/10)JMV6092 10/10 Supplement dated October 11, 2010 To The Statement of Additional Information Dated May 1, 2010 For PERSPECTIVE FIXED AND VARIABLE ANNUITY® DEFINED STRATEGIES VARIABLE ANNUITY® Issued By JACKSON NATIONAL LIFE INSURANCE COMPANY® Through JACKSON NATIONAL SEPARATE ACCOUNT – I This supplement updates the above-referenced Statement of Additional Information.Please read and keep it together with your copy of the Statement of Additional Information for future reference. ►Under Condensed Financial Information, Accumulation Unit Values, please delete all paragraphs immediately following the first paragraph, and replace with the following: insert the following: Set forth below are fund changes and additions since the May 1, 2010 Prospectus, for your information in reviewing Accumulation Unit information. Effective October 11, 2010, the following Investment Divisions changed (whether or not in connection with a sub-adviser change): JNL/AIM Global Real Estate Fund to JNL/Invesco Global Real Estate Fund; JNL/AIM International Growth Fund to JNL/Invesco International Growth Fund; JNL/AIM Large Cap Growth Fund to JNL/Invesco Large Cap Growth Fund; JNL/AIM Small Cap Growth Fund to JNL/Invesco Small Cap Growth Fund; JNL/Credit Suisse Commodity Securities Fund to JNL/BlackRock Commodity Securities Fund; and JNL/Credit Suisse Long/Short Fund to JNL/Goldman Sachs U.S. Equity Flex Fund. The Separate Account has the following new Investment Divisions, for which no Accumulation Unit information is yet available: Effective May 1, 2010 JNL/American Funds® Blue Chip Income and Growth Fund; JNL/American Funds Global Bond Fund; JNL/American Funds Global Small Capitalization Fund; JNL/American Funds Growth-Income Fund; JNL/American Funds International Fund; and JNL/American Funds New World Fund. Effective October 11, 2010 JNL/BlackRock Global Allocation Fund At the end of the tables in the SAI are the footnotes with the beginning dates of activity for each Investment Division at every applicable charge level (annualized) under the Contract. (To be used with V3800 05/10)JMV6133 10/10
